hGENOVESE, J.,
concurring in part, dissenting in part.
I concur with the majority affirming the trial court’s denial of State Farm’s motion for summary judgment, but I dissent from the majority in affirming the trial court’s finding of coverage in favor of the plaintiff when the plaintiff did not file any pleadings on the coverage issue and that matter was not before the court. I would reverse the trial court’s judgment finding coverage *1260in favor of the plaintiff when that issue was not properly before the court.